DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed June 1, 2022 wherein claims 1-4 were amended and claims 5-14 added.  Claims 1-14 are pending and have been examined.
In view of the claim amendments, the previous Section 112 rejections are withdrawn as moot.  However, please see the new Section 112 rejections necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  5-7 and 9-13  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 5 and 9,  the recitation that a blind hole, a channel or a step is formed “to” the substrate renders the claim unclear.  Features such as holes and channels are formed on or in a substrate.  Both claims 1 and 3 require cutting into either one or both of the substrate and protective members.   The word “to”  indicates movement or action toward a thing.   As used in the claim, it is unclear whether the channel, hole or step is located in or on the substrate or possibly only in the protective member.   

Regarding claims 6, 7, 10, 11 and 13, each of these claims recites a through-hole, which by definition travels through a material.  Thus, the recitation that the through-hole is formed “to”  the substrate or “to” the substrate and the protective member render the claims unclear.  Furthermore, with respect to claim 7, claim 1 as amended now requires cutting through the support member, thus it is unclear what is meant by the through-hole or slit being only “to” the support member.

Furthermore, each of claims 9, 10, 11 and 12 have antecedent basis issues as claim 3, from which they depend, recites first and second protective members and a plurality of synthetic quartz glass substrates.  Therefore in claims 9, 10 and 11, “the synthetic quartz glass substrate” lacks antecedent basis.  In claims 11 and 12, “the protective member” lacks antecedent basis. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Turner US 2017/0326688 (hereafter Turner) in view of Miwa et al., US 2015/0110991 (hereafter Miwa).

Regarding claim 1, Turner teaches a method of laser cutting (i.e., machining) a glass workpiece (i.e., substrate) (Abstract) that may be in the form of fused silica or quartz glass (para [0149], both understood as synthetic quartz glass.  
A method of Turner includes:
furnishing a synthetic quartz glass substrate as a workpiece (Figs. 9A-9D, workpiece 1005 that may be made from synthetic quartz glass (see para [0149] and discussion of the preamble above), and see Fig. 9C illustrating the workpiece 1005 as a substrate into which a hole 1082 is being cut (paras [0123]-[0130])); 
furnishing a member for protecting the workpiece, which protective member is made of synthetic quartz glass (Fig. 9C, support material 5050 in the form of a layer (i.e., member) described as being bonded to the workpiece 1005 to reduce and preferably eliminate exit chipping (i.e., protecting the workpiece) and which can be made from fused silica (i.e., synthetic quartz glass)(para (0125]); and
optical contact bonding the workpiece and the protective member by bringing a surface of the protective member into contact with and superposing a surface of the protective member on a surface of the workpiece, so that an optical contact bonding surface is formed between the workpiece and the protective member (para [0126] discloses the support material is in optical contact with the target workpiece; Fig. 9C illustrates the protective member 5050 superposed and in contact with a surface of the workpiece1005; see also para [0137] and [0140] teaching optical contact bonding).
Fig. 9C to 9D illustrates cutting the synthetic quartz glass substrate 1005 by passing a cutting tool (laser beam 4000) from a side of the synthetic quartz glass substrate 1005 and through an optical contact bonding surface to near a side of the protective member 5050 (arrow z in Figs. 9C and 9D illustrates the direction of cutting; paras [0080], [0114] and [0123]-[0126]).  This process step has been deleted from claim 1 that now requires passing a cutting tool –
 i) from a protective member side and through the optical contact bonding surface to a synthetic quartz glass substrate side, or 
ii) both from the protective member side and through the optical contact bonding surface to the synthetic quartz glass substrate side and also from the synthetic quartz glass substrate side and through the optical contact bonding surface to the protective member side.
 The embodiment in Turner directed to laser cutting using a protective member, also uses water 1065  that moves upwards as a hole is drilled (see Figs. 9A-9D).  Turner teaches chipping is reduced with the use of its protective member (para [0115]).  However, Turner does not teach other cutting methods that provide for cutting from a protective member side or from both a protective member side and glass substrate side as now required by claim 1.
 Miwa, is directed to methods of machining glass laminates formed by at least two glass sheets 4 on either side of a resin sheet 2 (Abstract and Fig. 1).  Miwa, Like Turner, is directed to the problem of damage to laminated glass sheets caused by chipping during laser cutting (para [0013]-[0018]) and further the damage caused during an edge finishing process using grinding tools (para [0020]-[0024]). Miwa teaches its methods provide processing technology capable of efficiently finishing, with a predetermined accuracy, a cut surface of the laminate of Miwa (para [0024]).
In a method of chamfering according to Miwa, a plurality of glass sheets are adhered to one another through optical contact without using an adhesive (para [0161]).   The edges of the workpiece are then chamfered in such laminated state using a grinding wheel (para [0161]).  A grinding wheel of Miwa is a cutting tool that would necessarily cut either
 i) from a protective member side and through the optical contact bonding surface to a synthetic quartz glass substrate side, or by its rotation, from
ii) both from the protective member side and through the optical contact bonding surface to the synthetic quartz glass substrate side and also from the synthetic quartz glass substrate side and through the optical contact bonding surface to the protective member side.
Miwa teaches that grinding its multi-layer glass structure, each glass sheet is reinforced with other glass sheets (i.e., glass sheets function as workpiece substrates and protective members) and thus damage is prevented at the time of chamfering (para [0161]).  
It would have been obvious to one of ordinary skill in the art a the time of effective filing of the claims of the invention to modify the method of Turner, to utilize the grinding wheel of Miwa for cutting/machining edges of the quartz substrate workpiece of Turner, while the protective layer is attached to the substrate layer, in an application wherein a finished, chamfered edge is desired, such grinding wheel cutting in either direction through the glass substrate and protective layer, performed for the advantage taught in Miwa of the prevention of damage at the time of chamfering.

Regarding claim 2, Turner is silent as to a roughness value of the contacting surfaces of its quartz workpiece and protective member.  Miwa teaches its glass sheets have a surface roughness Ra of “particularly preferably 0.2 nm or less” at para [0161], falling within the range of 1 nm or less recited in claim 2. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Turner/Miwa to provide its optically contacted glass substrate and protective member with surface roughness falling in the range taught by Miwa an adequate, predictable surface roughness for ensuring optical contact without the use of adhesive as taught by Miwa.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
 
Regarding claim 3, Turner teaches a method of laser cutting (i.e., machining) a glass workpiece (i.e., substrate) (Abstract) that may be in the form of fused silica or quartz glass (para [0149], both understood as synthetic quartz glass.  
A method of Turner includes:
furnishing a synthetic quartz glass substrate as a workpiece (Figs. 9A-9D, workpiece 1005 that may be made from synthetic quartz glass (see para [0149] and discussion of the preamble above), and see Fig. 9C illustrating the workpiece 1005 as a substrate into which a hole 1082 is being cut (paras [0123]-[0130])); 
furnishing a member for protecting the workpiece, which protective member is made of synthetic quartz glass (Fig. 9C, support material 5050 in the form of a layer (i.e., member) described as being bonded to the workpiece 1005 to reduce and preferably eliminate exit chipping (i.e., protecting the workpiece) and which can be made from fused silica (i.e., synthetic quartz glass)(para (0125]); and
optical contact bonding the workpiece and the protective member by bringing a surface of the protective member into contact with and superposing the surface of the first protective member on a surface of the workpiece (para [0126] discloses the support material is in optical contact with the target workpiece; Fig. 9C illustrates the protective member 5050 superposed and in contact with a surface of the workpiece1005; see also para [0137] and [0140] teaching optical contact bonding).
Fig. 9C to 9D illustrates cutting the synthetic quartz glass substrate 1005 by passing a cutting tool (laser beam 4000) from a side of the synthetic quartz glass substrate 1005 and through an optical contact bonding surface to a side of the protective member 5050 (arrow z in Figs. 9C and 9D illustrates the direction of cutting; paras [0080], [0114] and [0123]-[0126]).
Turner is silent as to providing its workpiece as a plurality of synthetic quartz substrates. Turner is silent as to furnishing first and second protective members and thus is silent as to a cutting process wherein cutting is performed from a first protective member side, through a plurality of optically contacted substrates or from a second protective member side through a plurality of optically contacted substrates.  
Turner teaches its optically contacted support material/workpiece advantageously reduces damage caused by chipping during a hole drilling (machining) process taught in Turner (see para [0115] and [0116]).   Miwa, directed to methods of machining glass laminates formed by at least two glass sheets 4 on either side of a resin sheet 2 (Abstract and Fig. 1).  Miwa is also directed to the problem of damage to laminated glass sheets caused by chipping during laser cutting (para [0013]-[0018]) and further the damage caused during an edge finishing process using grinding tools (para [0020]-[0024]). Miwa teaches its methods provide processing technology capable of efficiently finishing, with a predetermined accuracy, a cut surface of the laminate of Miwa (para [0024]).
In a method of chamfering according to Miwa, rather than providing a single glass sheet 4 at each side of a laminated workpiece, Miwa teaches using a plurality of glass sheets and adhering their surfaces to each other through optical contact without using an adhesive (para [0161]).   The edges of the workpiece are then chamfered in such laminated state using a grinding wheel (para [0161]).  Miwa teaches that with such a structure, each glass sheet is reinforced with other glass sheets and thus damage is prevented at the time of chamfering (para [0161]).  Thus, the two outer glass sheets of the plurality of glass sheets of Miwa are understood as first and second protective members and a remainder of each stack of sheets are the plurality of glass substrates.  A grinding process forming a chamfer would necessarily cut through a first outer protective member, through the workpiece contact bonding surfaces and also through the second outer protective member.   
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Turner to further include a plurality of optically contacted glass sheets on either side of a laminate of Turner, as taught by Miwa, in an application wherein a finished, chamfered laminate is desired, such plurality of glass sheets advantageously providing protection to the laminate during a chamfering process and providing for efficiently finishing such a laminate, with a predetermined accuracy, as taught by Miwa.

Regarding claim 4, Miwa teaches a surface roughness Ra of “particularly preferably 0.2 nm or less” at para [0161], falling within the range of 1 nm or less recited in the claim. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Turner/Miwa to provide each of the plurality of optically contacted glass substrates and protective members with surface roughness falling in the range taught by Miwa an adequate, predictable surface roughness for ensuring optical contact without the use of adhesive as taught by Miwa.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding new claims 5 and 9, the chamfers of Miwa are understood as a type of step.

Regarding new claims 8 and 12, Miwa teaches a glass sheet thickness of 0.3 mm (para 0160]), falling within the required thickness of at least 0.2 mm recited in the claims.

Allowable Subject Matter
New claims 13-14 would be allowable if claim 13 is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  
The following is a statement of reasons for the indication of allowable subject matter:  In view of the Section 112 rejection, the examiner understands claim 13 to require the forming of a “through-hole”  that by definition extends through both the synthetic quartz substrate and the protective member.  With that understanding, Turner in view of Miwa does not teach or suggest a method of forming a through-hole as recited in claim 13. The method of forming a hole according to Turner, although passing entirely through a quartz substrate workpiece 1005, does not pass entirely through the protective member 5050 (see Fig. 9D).  Miwa and the other prior art of record do not provide this deficiency. 
It is noted that the Section 112(b) issues in dependent claims 6-7 and 10-11 (also directed to through-holes) lack clarity to such an extent that an indication of allowability is not possible at this time.    

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive. In response to the arguments, please see the new Section 103 rejection of claim 1 applying both the Turner and Miwa references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746